Citation Nr: 1600971	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  15-06 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1946 to August 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran's combined disability rating for his service-connected disabilities meets the schedular criteria for a TDIU.

2. The Veteran's service connected disabilities render him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.321, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Factors to be considered will include the veteran's employment history, educational attainment and vocational experience, but marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating boards should submit to the Director, Compensation and Pension Service ("Director") for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The issue at hand involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions and advancing age, which would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The fact that the veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Id.  Rather, the veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

Importantly, TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id. 

In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the United States Court of Appeals for Veterans Claims (Court) held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In this case, the Veteran has been granted service connection for cold injuries of the bilateral upper and lower extremities.  His combined disability rating, with consideration of the bilateral factor, is 80 percent; therefore, he meets the schedular criteria for a TDIU.  The question remains as to whether his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.

The Veteran's application for a TDIU indicates that he last worked in August 1993 in accounting related work.  He had a VA examination in March 2013.  At that time, his symptoms included consistent numbness, pain, and cold sensitivity of the extremities.  The examiner indicated that the Veteran's disabilities did not impact his ability to work.  However, the examiner merely checked a box on the form and did not provide a written opinion supported by rationale.  Consequently, the Board finds the examiner's opinion regarding the impact of the Veteran's service-connected disabilities on employment not adequate for rating purposes.

In a February 2014 letter, private provider Dr. D.F.S. indicates that the Veteran's employment was internal auditor, a line of work requiring the use of a computer.  He stated that the Veteran cannot perform this type of work because he cannot use a keyboard.  He said the Veteran's fingers are numb and he has pain in the finger joints.  Accordingly, he opined that the Veteran is unemployable and unable to work in his profession.

In his VA Form 9, substantive appeal, the Veteran clarified that he was not currently employed and that in the February 2014 letter, Dr. D.F.S. was referring to his prior profession as an internal auditor.

The Board has considered all of the evidence, including the Veteran's educational and employment background, symptoms of his service-connected cold injuries, and the medical opinions.  Based on the foregoing, the Board finds that the Veteran is not able to obtain and maintain substantially gainful employment as his service-connected cold injuries preclude the use of computers, which are required to perform work within his area of expertise.  The appeal is granted.


ORDER

TDIU is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


